Citation Nr: 9921396	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  96-23 423A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a left knee disorder, 
to include as due to an undiagnosed illness.

3.  Entitlement to service connection for an ulcer condition, to 
include as due to an undiagnosed illness.

4.  Entitlement to service connection for a stomach condition, to 
include as due to an undiagnosed illness.

5.  Entitlement to service connection for an intestinal 
condition, to include as due to an undiagnosed illness.

6.  Entitlement to service connection for a respiratory disorder, 
to include as due to an undiagnosed illness.

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel


INTRODUCTION

The veteran had active duty service from August 1990 to December 
1990, from January 1991 to April 1991, and from December 1992 to 
March 1994.  He served in Southwest Asia from January 26, 1991 to 
April 19, 1991.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 1995 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, 
in which the RO granted service connection for headaches, and 
denied the veteran's claims of entitlement service connection for 
bilateral hearing loss, a left knee disorder, an ulcer condition, 
a stomach condition, an intestinal condition, and a respiratory 
disorder.  The veteran subsequently raised the issue that all 
disabilities except the claim for hearing loss were due to an 
undiagnosed illness, and in November 1997 the RO affirmed its 
denials of his claims, to include the undiagnosed illness claims.

In June 1996, the RO received the veteran's substantive appeal, 
in which he requested a hearing before a hearing officer at the 
RO.  In January 1999, the RO sent the veteran notice that a 
hearing was scheduled for March 2, 1999.  The veteran failed to 
appear for his scheduled hearing, and the claims folder does not 
indicate that the veteran filed a motion for a new hearing.  
Accordingly, the Board will proceed without further delay.

FINDINGS OF FACT

1.  The veteran had active military service in the Southwest Asia 
theater of operations during Operation Desert Shield/Storm.

2.  The veteran's bilateral hearing loss began during service.

3.  The claims file does not contain competent evidence showing 
that the veteran has a stomach condition or an ulcer condition, 
to include as due to an undiagnosed illness.

4.  The veteran's current left knee, intestinal and respiratory 
symptoms have been attributed to known clinical diagnoses; there 
is no medical evidence of a causal link between any left knee 
condition, intestinal condition, or respiratory condition and any 
incident of service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred as a result of active 
service.  38 U.S.C.A.         §§ 1110, 5107 (West 1991); 38 
C.F.R. §§ 3.303, 3.385 (1998).

2.  The claims for service connection for a left knee disorder, 
an ulcer condition, a stomach condition, an intestinal condition, 
and a respiratory disorder, on a direct basis under 38 C.F.R. 
§ 3.303, are not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.303 (1998).

3.  A left knee disorder, an ulcer condition, a stomach 
condition, an intestinal condition, and a respiratory disorder 
were not incurred in or aggravated by the veteran's active 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 
C.F.R. §§ 3.303, 3.317 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's service medical records (SMR's) include an 
"enlistment" examination report, dated in March 1992, which 
shows that his abdomen and viscera, lungs and chest, and lower 
extremities, were clinically evaluated as normal. In January 
1993, he was treated on two occasions, once for possible muscle 
strain in the abdominal area after doing sit-ups, and once for 
complaints of vomiting.  The assessments were pulled abdominal 
muscles, and viral syndrome, respectively.  In October 1993, he 
was treated for complaints of abdominal pain, nausea and 
vomiting.  The assessment was rule out gastroenteritis.  The 
remainder of the SMR's do not show treatment for the claimed 
disorders.

A VA general medical examination report, dated in January 1995, 
shows that the veteran complained of left knee locking, pain and 
swelling, abdominal cramps with blood in his stool and rectal 
pain, and a chronic cough with sputum.  On examination, the knees 
were unremarkable.  The lymphatic and hemic systems, and the 
digestive system, were normal.  A chemistry screening profile was 
normal.  The relevant impressions were pain in the knee, no cause 
found, questionable lesion of the left hilum, and mild 
obstructive ventilatory impairment. 

Records from Patrick Friedli, M.D., dated between August 1995 and 
July 1997, and a letter from Dr. Friedli dated in November 1995, 
are remarkable for notations of a June 1995 chest X-ray which was 
normal, and diagnoses of irritable bowel syndrome (IBS), 
"possible peptic ulcer disease with a history of 'ulcer' 
diagnosed when in the military," arthralgias, diarrhea with 
blood, gastroenteritis, rule out inflammatory bowel disease, 
probable bronchitis with brown colored sputum, upper respiratory 
infection (URI), and chronic left knee pain, rule out internal 
derangement vs. chronic patellar subluxation.  Dr. Friedli's 
November 1995 letter states that the veteran's conditions include 
IBS with abdominal pain and cramping, and that "he has felt ill 
since his return since Saudi Arabia."  

A review of the veteran's written statements shows that he 
essentially argues that he has bilateral hearing loss, a left 
knee disorder, an ulcer condition, a stomach condition, an 
intestinal condition, and a respiratory disorder, as a result of 
his service, with all claims except the claim for bilateral 
hearing loss to include as due to an undiagnosed illness. 

As a final preliminary matter, the Board notes that the RO 
scheduled the veteran for VA examinations in March and April of 
1996.  However, the veteran did not appear on either date for his 
examinations, and there is no record that he requested a 
rescheduling.  Based on the foregoing, the Board will review the 
claims on the evidence currently of record.  See 38 C.F.R. 
§ 3.655(b) (1998).

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1998).  
Service connection may also be granted for an organic disease of 
the nervous system, such as a sensorineural hearing loss, and 
peptic ulcers, when it is manifested to a compensable degree 
within one year of separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.307, 3.309 
(1998).  In addition, if a condition noted during service is not 
shown to be chronic, then generally a continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that a 
veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  Such 
evidence must be medical unless it relates to a condition as to 
which, under the U.S. Court of Appeals for Veterans Claims 
(Court's) case law, lay observation is competent.  If the 
chronicity provision is not applicable, a claim may still be well 
grounded or reopened on the basis of 38 C.F.R. § 3.303(b) if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is demonstrated 
thereafter, and competent evidence relates the present condition 
to that symptomatology.  Savage v. Gober, 10 Vet. App. 488 
(1997). 

The threshold question which must be answered as to these issues 
is whether the veteran has presented well grounded claims for 
service connection.  A well grounded claim is a  plausible claim, 
one which is meritorious on its own or capable of substantiation.  
In this regard, the veteran has "the burden of submitting 
evidence sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded."  38 U.S.C.A. 
§ 5107(a); Grivois v. Brown, 6 Vet. App. 136, 140 (1994); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate a medical diagnosis of a 
current disability; medical, or in certain circumstances, lay 
evidence of inservice occurrence or aggravation of a disease or 
injury; and medical evidence of a nexus between an inservice 
disease or injury and the current disability.  Where the 
determinative issue involves medical causation, competent medical 
evidence to the effect that the claim is plausible is required.  
See Epps v. Gober, 126 F.3d. 1464 (1997).

I.  Service Connection-on a Basis Other than Due to Undiagnosed 
Illness

A.  Hearing Loss

The veteran asserts that he has bilateral hearing loss as a 
result of his service, specifically as a result of exposure to 
acoustic trauma. 

As a preliminary matter, the Board finds that the veteran's claim 
for hearing loss is "well grounded" within the meaning of 38 
U.S.C.A. § 5107(a).  See Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  That 
is, the Board finds that the veteran has presented a claim which 
is not implausible when his contentions and the evidence of 
record are viewed in the light most favorable to that claim.  The 
Board is also satisfied that all relevant facts have been 
properly and sufficiently developed for purposes of this claim.

Applicable regulations provide that impaired hearing shall be 
considered a disability when the auditory thresholds in any of 
the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hz are 40 
decibels or greater; the thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores are 94 percent or less.  38 C.F.R. § 3.385.
The veteran's service medical records include an "enlistment" 
examination report, dated in March 1992, which contains 
audiometric findings, and an audiogram report, dated in December 
1992.  These reports, and the remainder of the veteran's service 
medical records, are silent as to complaints, treatment or a 
diagnosis involving bilateral hearing loss.  The December 1992 
report indicates that the veteran was a member of a military 
police unit, and that he was routinely exposed to hazardous 
noise.  The SMR's do not include any audiometry results which 
indicated hearing loss as defined in 38 C.F.R. § 3.385.

Post-service medical evidence includes a VA audio examination 
report, dated in January 1995.  The results from the audiological 
examination revealed pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
5
15
10
LEFT
25
15
10
30
30

Speech audiometry revealed a speech recognition ability of 92 
percent in the left ear and 92 percent in the right ear.  Average 
decibel loss was 10 in the left ear and 21 in the right ear.  The 
examiner stated that the veteran had essentially normal hearing 
with mild sensorineural hearing loss in the left ear at 3,000 and 
4000 Hz, with good speech discrimination. 

In this case, the January 1995 VA examination report shows that 
the examiner stated that the veteran had essentially normal 
hearing with mild sensorineural hearing loss in the left ear at 
3,000 and 4000 Hz, with good speech discrimination. Since the 
veteran's speech discrimination scores were 92 percent in each 
ear, bilateral hearing loss is established.  See 38 C.F.R. 
§ 3.385.  In addition, the veteran's SMR's indicate that he was 
routinely exposed to hazardous noise, and the Board notes that 
the first evidence of hearing loss is found the VA examination 
report, dated in January 1995.  This is only eight months after 
separation from service.  Furthermore, there is no record of 
post-service noise exposure, and records from Patrick Friedli, 
M.D., dated in August 1995, show that the veteran reported that 
he was working as a loss prevention manager in a department 
store.  This suggests that the veteran was not exposed to 
acoustic trauma as a part of his post-service employment.  

Although not compensable, the veteran's hearing loss was shown 
within a year of service.  While not competent to state whether 
he had hearing loss as defined by 38 C.F.R. § 3.385 during 
service, the veteran is certainly competent to state whether he 
noticed a decrease in his hearing acuity during that time.  He 
has stated such, and he gives a history of excessive noise 
exposure during service that is consistent with his service 
medical records.  Based on the foregoing, the Board finds that 
the evidence is at least in equipoise as to whether the veteran's 
hearing loss began during or as the result of service.   
Accordingly, resolving all doubt in the veteran's favor, service 
connection for bilateral hearing loss is granted.

B.  Left Knee Disorder, Ulcer Condition, Stomach Condition,
Intestinal Condition, Respiratory Disorder

The veteran's service medical records indicate that he was 
treated for possible muscle strain in the abdominal area in 
January 1993.  The assessment was pulled abdominal muscles.  He 
was treated for complaints of vomiting in January and October of 
1993.  The assessments were viral syndrome and rule out 
gastroenteritis, respectively.  There are no service medical 
records showing subsequent treatment for abdominal muscle strain 
or intestinal symptoms.  In addition, notwithstanding the 
aforementioned 1993 treatment reports, the service medical 
records do not show any treatment, complaints or a diagnosis 
involving the claimed conditions.  Based on the foregoing, the 
Board finds a left knee disorder, an ulcer condition, a stomach 
condition, an intestinal condition, and a respiratory disorder 
are not shown to have been chronic in service.  38 C.F.R. 
§ 3.303(b).  

The claims file does not contain any medical evidence showing 
that the veteran has a chronic condition involving an ulcer, or a 
stomach condition, (on a basis other than due to an undiagnosed 
illness).  
Finally, there is no medical evidence of a nexus between any 
current left knee pain (to include chronic left knee pain, 
internal derangement of the left knee, or patellar subluxation), 
intestinal condition (to include IBS, gastroenteritis, diarrhea, 
and rectal bleeding), or respiratory disorder (to include 
bronchitis), and the veteran's service.  In this regard, contrary 
to the veteran's representative's argument that the veteran was 
treated for left knee pain in February 1993, there is no 
inservice evidence of treatment for left knee pain.  The February 
1993 SMR shows that the veteran was treated only for hamstring 
and calf muscle pain, without any indication of knee symptoms.  
In fact, the first evidence of treatment for left knee pain is 
dated in August 1995.  This is approximately one year and two 
months after separation from service.  The first post-service 
evidence of treatment for any of the other claimed disorders is a 
report showing treatment for abdominal cramping, dated in 
September 1995.  Given the foregoing, the Board concludes that 
there is no evidence in the record which would support a grant of 
service connection for a left knee disorder, an ulcer condition, 
a stomach condition, an intestinal condition, or a respiratory 
disorder, with all claims on a basis other than due to an 
undiagnosed illness, and the claims must be denied.

With regard to the veteran's claim for an intestinal condition, 
the Board has considered whether Dr. Friedli's November 1995 
letter could serve as evidence of a nexus between the veteran's 
IBS and his service.  Specifically, Dr. Friedli stated that the 
veteran "has felt ill since his return from Saudi Arabia."  
However, by its terms this statement appears to be a bare 
transcription of a lay history, and Dr. Friedli does not state 
that the veteran's current IBS or gastroenteritis (or any other 
intestinal disorder) is related to his service.  The Board also 
notes that there is no indication that this statement was based 
on a review of the veteran's C-file, that it is unenhanced by any 
additional medical comment or citation to clinical findings, and 
that the SMR's do not show that the veteran had a chronic 
intestinal condition during service.  Dr. Friedli's statement 
therefore does not constitute "competent medical evidence" that 
the veteran has an intestinal condition that is related to his 
service.  See LaShore v. Brown, 8 Vet. App. 406, 409 (1995) 
(evidence which is simply information recorded by a medical 
examiner, unenhanced by any additional medical comment by that 
examiner, does not constitute "competent medical evidence". . . 
and cannot enjoy the presumption of truthfulness accorded by 
Justus v. Principi, 3 Vet. App. 510, 513 (1992)).

The Board has considered the veteran's statements submitted in 
support of his arguments that he has a left knee disorder, an 
ulcer condition, a stomach condition, an intestinal condition, 
and a respiratory disorder as a result of his service.  However, 
while the veteran's statements represent evidence of continuity 
of symptomatology, without more his statements are not competent 
evidence that shows that he currently has an ulcer condition, or 
a stomach condition, or that there is a nexus between any left 
knee, intestinal or respiratory conditions and his service.  
Although lay evidence is acceptable to prove the occurrence of an 
injury during active duty, lay testimony is not competent to 
prove a matter requiring medical expertise, such as a diagnosis 
or opinion as to medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-495 (1992).  Accordingly, the veteran's claim 
for service connection for a left knee disorder, an ulcer 
condition, a stomach condition, an intestinal condition, and a 
respiratory disorder, on a basis other than due to an undiagnosed 
illness, must be denied as not well grounded. 

Although the Board considered and denied this aspect of the 
appeal on grounds different from that of the RO, the appellant 
has not been prejudiced by the decision.  This is because in 
assuming that the claims were well grounded, the RO accorded the 
claimant greater consideration than his claims in fact warranted 
under the circumstances.  Bernard v. Brown, 4 Vet. App. 384, 392-
94 (1993).  To remand these claims to the RO for consideration of 
the issue of whether the appellant's claims are well grounded 
would be pointless and, in light of the law cited above, would 
not result in determinations favorable to him.  VAOPGCPREC 16-92 
(O.G.C. Prec. 16-92); 57 Fed.Reg. 49,747 (1992).  Further, the 
Court has held that "when an RO does not specifically address 
the question whether a claim is well grounded but rather, as 
here, proceeds to adjudication on the merits, there is no 
prejudice to the veteran solely from the omission of the well-
grounded analysis."  Meyer v. Brown, 9 Vet. App. 425, 432 
(1996).

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his application for 
service connection for the claimed disabilities.  See Robinette 
v. Brown, 8 Vet. App. 69, 77-78 (1995).

II.  Left Knee Disorder, Ulcer Condition, Stomach Condition,
Intestinal Condition, Respiratory Disorder
-- Due to an Undiagnosed Illness

The Board will next consider whether the veteran has a left knee 
disorder, an ulcer condition, a stomach condition, an intestinal 
condition, or a respiratory disorder as a result of an 
undiagnosed illness.

The veteran's DD Form 214 indicates that the veteran had active 
military service in the Southwest Asia theater of operations from 
January 26, 1991 to April 19, 1991.  His awards include the 
Southwest Asia Service Medal with two Bronze Service Stars and 
the Kuwait Liberation Medal.  Further, the record includes post-
service medical or other evidence of the claimed disabilities.  
In view of the particular nature of the claimed disabilities, 
and, to the extent that his claims are based on the provisions of 
38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 regarding service 
connection for disability due to undiagnosed illnesses for such 
veterans, the Board finds that the veteran's claims are well-
grounded under 38 U.S.C.A. § 5107(a). 

The Board is also satisfied that all relevant facts have been 
properly and sufficiently developed for purposes of this claim.  
In this regard, claims of service connection for chronic 
disability resulting from Persian Gulf service (and due to an 
undiagnosed illness) are subject to the adjudicative procedures 
set forth in the Veterans Benefits Administration (VBA) Circular 
20-92-29 (July 2, 1997).  In essence, this publication directs an 
RO, in receipt of a veteran's claim, to complete all evidentiary 
development of the claim.  With regard to nonmedical (lay) 
evidence, it is noted that records or reports of time lost from 
work, changes in physical appearance, changes in physical 
abilities, and changes in mental and emotional attitude are 
helpful in support of a Persian Gulf War claim.   

In the present case, the Board notes that in July 1997, the RO 
sent the veteran a letter requesting that he forward all 
additional medical evidence which may be relevant to his claims, 
as well as any documentation showing time lost from work, changes 
in physical appearance, changes in physical abilities, and 
changes in mental and emotional attitude.  In addition, a review 
of the claims file shows that the RO has obtained, or attempted 
to obtain, all records identified by the veteran as relevant to 
his claims.  Based on the foregoing, the Board finds that no 
further assistance to the veteran is required in order to comply 
with the duty to assist as mandated by 38 U.S.C.A. § 5107(a).

Pursuant to 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317, service 
connection may be established for chronic disability resulting 
from undiagnosed illness which cannot be attributed to any know 
clinical diagnosis and which became manifest either during active 
service in the Southwest Asia theater or operations during 
Persian Gulf war, or to a degree of 10 percent or more not later 
than December 31, 2001.  To fulfill the requirement of 
chronicity, the illness must have persisted for a period of six 
months.  38 C.F.R. § 3.317.  Further, it should be noted that 
signs and symptoms which may be manifestations of undiagnosed 
illness include signs or symptoms involving fatigue, headaches, 
joint and muscle pain, and the skin.  38 C.F.R. § 3.317(b)(2).  
It should also be emphasized that entitlement under these special 
provisions is only for disability which by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  38 C.F.R. § 3.317(a)(1)(ii). 

The veteran asserts that he has a left knee disorder, an ulcer 
condition, a stomach condition, an intestinal condition, and a 
respiratory disorder due to an undiagnosed illness. 

With regard to the claims for an ulcer condition, a stomach 
condition, and a respiratory condition, the claims file does not 
contain a competent medical opinion indicating that the veteran 
has a chronic condition involving an ulcer, his stomach, or a 
respiratory condition that is due to an undiagnosed illness which 
exists as a separate disability, within the meaning of the cited 
legal authority.  A review of the evidence shows that the 
veteran's respiratory symptoms were attributed to bronchitis, a 
URI, and that he was noted to have a mild obstructive ventilatory 
impairment and a questionable lesion in the left hilum.  Although 
a May 1996 report from Dr. Friedli contains an assessment of 
"possible peptic ulcer disease with a history of 'ulcer' 
diagnosed when in the military," this "diagnosis" is equivocal 
in its terms, is not shown to be based on a review of service 
medical records, and appears to be based on a verbal history as 
reported by the veteran.  In this regard, the veteran's report of 
an ulcer diagnosed during service is not shown to have a factual 
basis.  Specifically, service medical records do not show that 
the veteran was ever diagnosed with an ulcer.  Therefore, this 
"diagnosis" does not constitute competent medical evidence 
showing that the veteran has an ulcer.  See LaShore, supra.
 
With regard to the veteran's left knee and intestinal symptoms, 
these have been attributed to known clinical diagnoses.  
Specifically, the veteran's left knee pain has been attributed to 
an internal derangement of the left knee and patellar 
subluxation.  The veteran's intestinal symptoms (to include 
rectal bleeding and blood in his stool) have been attributed to 
IBS and gastroenteritis.  Although the January 1995 VA 
examination report contains diagnoses of "pain in the knee, no 
cause found," and "rectal bleeding, no source identified," the 
Board finds that the preponderance of the evidence shows that 
these symptoms are attributable to diagnosed disorders.  

With regard to the veteran's claim for left knee pain, the Board 
finds that Dr. Friedli's records, which indicate that the veteran 
has an internal derangement of the left knee and patellar 
subluxation are more probative that the diagnosis in the January 
1995 VA examination report.  In particular, a review of Dr. 
Friedli's records shows that in August 1995, the veteran reported 
that he had undergone a left knee arthroscopy in 1991, and 
another arthroscopy sometime in 1994.  In addition, the January 
1995 VA examination report shows that the examiner noted 
arthroscopy scars times two on the left knee.  Therefore, there 
is persuasive evidence showing that the veteran sustained a left 
knee injury which is the cause of his symptoms.  In this regard, 
the Board parenthetically notes that the veteran has given 
conflicting statements as to whether or not he has ever injured 
his knee.  Although Dr. Friedli's August 1995 report indicates 
that the veteran reported that he injured his knee during service 
in 1991, the veteran's January 1995 VA examination report 
indicates that the veteran reported that his left knee began 
locking in 1992 without any previous injury.  

With regard to the veteran's claim for an intestinal condition, 
the Board finds that Dr. Friedli's records, which indicate that 
the veteran has IBS and gastroenteritis, are more probative than 
the diagnosis in the January 1995 VA examination report.  In 
contrast to the VA examination report, Dr. Friedli's records 
cover an extensive period of observation (almost two years of 
ongoing treatment for intestinal symptoms) and were based on 
laboratory testing as well as clinical findings.  Dr. Friedli 
concluded that the veteran's intestinal symptoms, to include 
rectal bleeding and diarrhea with blood, were due to IBS and/or 
gastroenteritis.

Based on the foregoing, the Board finds that the preponderance of 
the evidence shows that the veteran does not have a left knee 
condition, an ulcer condition, a stomach condition, an intestinal 
condition, or a respiratory condition, due to an undiagnosed 
illness, and to the extent the appellant's claims are based on 
this theory, they must be denied.  See 38 C.F.R. § 3.317.

With regard to the veteran's claims under 38 C.F.R. § 3.317, the 
Board considered the doctrine of reasonable doubt, however, as 
the preponderance of the evidence is against the appellant's 
claims for service connection for a left knee disorder, an ulcer 
condition, a stomach condition, an intestinal condition, and a 
respiratory disorder as a result of his service, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

The Board has considered the veteran's statements to the effect 
that he has a left knee disorder, an ulcer condition, a stomach 
condition, an intestinal condition, and a respiratory disorder as 
a result of undiagnosed illness related to his service in the 
Persian Gulf.  However, while the veteran's statements represent 
evidence of continuity of symptomatology, his statements are not 
competent evidence of a diagnosis, or of a nexus or link between 
any of the claimed present conditions and his service.  Savage, 
supra.  Although lay evidence is acceptable to prove the 
occurrence of an injury during active duty, lay testimony is not 
competent to prove a matter requiring medical expertise, such as 
diagnosis or medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-495 (1992). 

To the extent that the veteran has reported that he had a left 
knee injury, and an abnormal chest X-ray during service, and that 
he was diagnosed with an ulcer during service, VA has a duty to 
advise the veteran that should he obtain medical evidence in 
support of these arguments, it may be sufficient to renew his 
claims.  See McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997). 


ORDER

Service connection for bilateral hearing loss is granted, subject 
to provisions governing the payment of monetary benefits.

Entitlement service connection for a left knee disorder, an ulcer 
condition, a stomach condition, an intestinal condition, and a 
respiratory disorder is denied.




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

